Ostrander, j.
(after stating the facts). There are 15 assignments of error, some of which are substantially repeated in the brief for appellant, but otherwise none of them is specifically referred to therein. The brief for appellant does not comply with the rule of this court to which we have so many times called .the attention of counsel, and in consequence we have had difficulty in applying the argument to the errors assigned. A reading of the record and briefs has not convinced us that reversible error was committed; mooted questions appearing to be answered by the record and by well-settled principles of law. That the belt in question was defective is not disputed.
Whether its condition was known to plaintiff so that he was cognizant of the danger resulting from its use in case he performed his duty of oiling the fan as he did was a question for the jury. That he performed, or attempted to perform, the duty of oiling the fan as he had always done, and as his superiors had always done, and as he had been instructed to do, is undisputed.
Excluding the idea that he had knowledge of the danger from the defective belt, and, in consequence, excluding the idea that he assumed the risk created by the use of the belt, the positive testimony that his wrist was hit by a portion of it, driving his hand into the fan, if it was believed, supports the verdict. We need not refer to the charge of the court because no portion of it is criticised in the brief. The verdict is not so clearly against the weight of evidence that we can disturb it on that account.
*221With the motion for a new trial defendant filed the affidavit of W. S. Shaw, president and treasurer of defendant, to the effect that upon a new trial he expected to be able to prove by one John Bilby, of Fremont, Mich., that five days after the day of the injury plaintiff told Bilby that he was injured in attempting to turn down the oil cup located on the inside of the braces which covered the fan; that this testimony was discovered after the trial, and that he could not present the affidavit of Bilby with the motion for the reason that he was not acquainted with the fact until the time had nearly elapsed for moving for a new trial; that he was prepared to file the said affidavit “during the pendency of this motion.” The affidavit of Shaw was made April 30, 1912. The motion for a new trial was heard September 24, 1912, and was denied November - 9, 1912. No affidavit of Bilby appears in the record, and we assume that no such affidavit was before the trial court. It does not appear that Bilby told Shaw that he would give the testimony indicated or that Shaw learned from Bilby the fact set out in the affidavit. Aside from other considerations, the showing lacks certainty and was for this reason insufficient to move the court to grant a new trial.
The judgment is affirmed.
Steere, C. J., and Moore, McAlvay, Brooke, Kuhn, Stone, and Bird, JJ., concurred.